Action of money had and received to recover moneys claimed to have been contributed by the plaintiff towards the purchase of land and buildings in Benton, Maine, title to which was taken in the name of the defendant under her agreement, joined in by her husband now deceased, that the plaintiff should have a home thereon for the remainder of his life. The case is reported to the Law Court for final determination, including the assessment of damages if judgment is awarded to the plaintiff.
This case can not be finally determined and damages, if due, fairly assessed upon this report. If the plaintiff prevails, he can only recover the balance due him after satisfying the defendant’s counter demand for his use and enjoyment of her property and for any uncompensated services rendered him. There is no evidence as to the amount due therefor. Report discharged.